{¶ 40} Appellants were correct to claim error in this case based on our opinion in Toles v. Regional Emergency Dispatch Center, Stark App. No. 2002CA00332, 2003-Ohio-1190.
 {¶ 41} One of the reasons Toles was reversed and remanded to the trial court was for the trial court to determine if the facts that were found warranted the applicability of R.C. 2744.02(B)(4). The injury and death in Toles did not occur within or on the grounds of buildings used in connection with the performance of a governmental function. Therefore, even though this court remanded Toles to determine if R.C. 2744.02(B)(4) was applicable under the facts, we implicitly found that the place where the injury occurred was not a factor in this determination.
 {¶ 42} In spite of our decision in Toles, I concur with Judge Hoffman as to the analysis and disposition of this case. On revisiting R.C.2744.02(B)(4), as it existed at the time of Toles, and in light of the Ohio Supreme Court's analysis of that section in Sherwin Williams v.Dayton Freightlines, Inc., 112 Ohio St.3d 52, 2006-Ohio-6498, I find that my interpretation of R.C. 2744.02(B)(4) in Toles was incorrect. That section does require that the injury occurs within or on the grounds of buildings that are used in connection with the performance of a governmental function. *Page 13 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to Appellants. *Page 1